Exhibit 10.1

 

FIRST CONSENT, LIMITED WAIVER AND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST CONSENT, LIMITED WAIVER AND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of February 28, 2006 (this “Consent, Waiver and Amendment”),
is granted by the Agent and the Requisite Lenders set forth on the signature
pages attached hereto in connection with that certain Amended and Restated
Credit Agreement, dated as of November 29, 2004 (the “Credit Agreement”), by and
among UNITED AGRI PRODUCTS, INC., a Delaware corporation (“UAP” or “U.S.
Borrower”), UNITED AGRI PRODUCTS CANADA INC., an entity organized under the
federal laws of Canada (“Canadian Borrower”) (U.S. Borrower and Canadian
Borrower are sometimes referred to herein as the “Borrowers” and individually as
a “Borrower”), the other persons designated as “Credit Parties” on the signature
pages thereto, the financial institutions thereto as Lenders, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity “GE
Capital”), as the initial L/C Issuer and as Agent and GE CANADA FINANCE HOLDING
COMPANY, an entity organized under the federal laws of Canada (having succeeded
GE Canada Finance, Inc. as Canadian Agent and acquired all of GE Canada Finance
Inc.’s right, title and interest in the Loans, Letter of Credit Obligations,
Loan Documents and Collateral under the Existing Credit Agreement (as defined in
the Credit Agreement), in its individual capacity “GE Canada”) as Canadian
Agent. Unless otherwise specified herein, capitalized terms used in this
Consent, Waiver and Amendment shall have the meanings ascribed to them in Annex
A to the Credit Agreement.

RECITALS

WHEREAS, the Borrowers have requested that the Requisite Lenders grant certain
consents, waive certain Defaults and/or Events of Default that exist under the
Credit Agreement and amend certain provisions of the Credit Agreement; and

WHEREAS, the undersigned Agent, Canadian Agent and Requisite Lenders are
prepared to grant the requested consents, waivers and amendments, in the manner
and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. LIMITED WAIVERS AND CONSENTS.

Subject to the satisfaction of the conditions to effectiveness set forth in
Section 3 herein, the Agent, Canadian Agent and Requisite Lenders hereby (i)
waive the requirement of the Canadian Borrower pursuant to Section 3.6(a)(ii) of
the Credit Agreement to provide not less than five (5) Business Days prior
written notice to Canadian Agent of the amalgamation of 2326396 Canada Inc. and
United Agri Products Canada Inc. on February 27, 2006 to continue as United Agri
Products Canada Inc. (the “Amalgamation”), (ii) waive any Default or Event of



--------------------------------------------------------------------------------

Default that has occurred and may be continuing under Section 3.6(a) as a result
of the Amalgamation and hereby consent to the Amalgamation, and (iii) waive the
requirement of the Borrowers pursuant to Section 3.6(b)(viii)(A), (B) and (D) to
provide the Agent with the Acquisition Pro Forma, Acquisition Projections and
certificate of the chief financial officer of the Borrower Representative in
connection with the acquisition by UAP Distribution, Inc., a Delaware
corporation, of all of the outstanding membership interests in UAP Timberland,
LLC, a Delaware limited liability company on or about March 3, 2006 (the
“Acquisition”), concurrently with the delivery by the Borrowers to the Agent of
notice of the Acquisition under Section 3.6(b)(i); provided, that such
Acquisition Pro Forma, Acquisition Projections and certificate of the chief
financial officer of the Borrower Representative are delivered on or before the
closing of the Acquisition.

SECTION 2. AMENDMENT.

Subject to the satisfaction of the conditions to effectiveness set forth in
Section 3 herein, the Agent, Canadian Agent and Requisite Lenders hereby agree
to amend Section 3.6(b)(viii) by deleting the reference to “clause (a)” set
forth in the first paragraph therein and replacing it with the phrase “clause
(b)(i)”.

SECTION 3. CONDITION TO EFFECTIVENESS.

This Consent, Waiver and Amendment will be effective only upon the execution and
delivery of this Consent, Waiver and Amendment by the Borrowers, the Agent,
Canadian Agent and the Requisite Lenders signatory hereto.

SECTION 4. REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT.

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(b) The limited waivers set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document, (ii)
operate as a waiver or otherwise prejudice any right, power or remedy that the
Agent, Canadian Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or any other Loan Document or
(iii) constitute a waiver of any provision of the Credit Agreement or any Loan
Document, in each case, except as specifically set forth herein. Upon the
effectiveness of this Consent, Waiver and Amendment, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the Credit Agreement and the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as amended hereby. This
Consent, Waiver and Amendment shall be construed in connection with and as part
of the Credit Agreement.

SECTION 5. COSTS AND EXPENSES.

As provided in Section 1.3(e) of the Credit Agreement, Borrowers agree to
reimburse Agent and Canadian Agent for all reasonable, out-of-pocket fees, costs
and expenses,

 

2



--------------------------------------------------------------------------------

including the reasonable, out-of-pocket fees, costs, and expenses of counsel or
other advisors for advice, assistance or other representation in connection with
this Consent, Waiver and Amendment and reasonable documentation charges assessed
by each Authorized Agent in connection with this Consent, Waiver and Amendment.

SECTION 6. GOVERNING LAW.

BORROWERS HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN NEW YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT,
SUBJECT TO AGENTS’ ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS CONSENT, WAIVER AND AMENDMENT SHALL BE LITIGATED IN SUCH
COURTS. BORROWERS EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. BORROWERS HEREBY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWERS BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO APPROPRIATE BORROWER REPRESENTATIVE, AT THE
ADDRESS SET FORTH IN THIS CONSENT, WAIVER AND AMENDMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS CONSENT, WAIVER AND AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BORROWERS, CREDIT PARTIES OR ANY OF
THEIR AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF BORROWERS
FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE PRODUCTION OF
WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT TRIAL OR
OTHERWISE). BORROWERS AGREE THAT ANY AGENTS’ OR ANY LENDER’S COUNSEL IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS- EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION. BORROWERS IN ANY EVENT
WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY ANY AGENT OR
ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER
FORM) OR OTHER THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE. TO THE
EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OR EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS CONSENT, WAIVER AND
AMENDMENT.

 

3



--------------------------------------------------------------------------------

SECTION 7. HEADINGS.

Section headings in this Consent, Waiver and Amendment are included herein for
convenience of reference only and shall not constitute a part of this Consent,
Waiver and Amendment for any other purposes.

SECTION 8. COUNTERPARTS.

This Consent, Waiver and Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

SECTION 9. CONFIDENTIALITY.

The matters set forth herein are subject to Section 9.13 of the Credit
Agreement, which is incorporated herein by reference.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent, Waiver and Amendment has been duly executed as
of the date first written above.

 

Borrowers:

  UNITED AGRI PRODUCTS CANADA   INC., as Canadian Borrower   By:  

/s/ Todd Suko

  Name:   Todd Suko   Title:   Vice President and Director   UNITED AGRI
PRODUCTS, INC., as U.S.   Borrower   By:  

/s/ Todd Suko

  Name:   Todd Suko   Title:   Vice President and Director



--------------------------------------------------------------------------------

Agents:

  GENERAL ELECTRIC CAPITAL CORPORATION,   as Agent and as a Lender   By:  

/s/ Ken A. Brown

    Its Duly Authorized Signatory       GE CANADA FINANCE HOLDING COMPANY,   as
Canadian Agent   By:  

/s/ Jack. M. Morrone

    Its Duly Authorized Signatory



--------------------------------------------------------------------------------

Requisite Lenders:

  UBS LOAN FINANCE LLC, as a Lender   By:  

 

  Name:  

 

  Title:  

 

 

WACHOVIA BANK NATIONAL ASSOCIATION,

as successor in interest to

Congress Financial Corporation (Southwest)

  By:  

/s/ Paul Truax

  Name:   Paul Truax   Title:   Vice President   MERRILL LYNCH CAPITAL, A
DIVISION OF   MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.   By:  

/s/ James Betz

  Name:   James Betz   Title:   VP   COOPERATIEVE CENTRALE  
RAIFFEISEN-BOERELEENBANK B.A.,   “RABOBANK INTERNATIONAL” NEW YORK BRANCH   By:
 

/s/ Michael L. Laurie

  Name:   Michael L. Laurie   Title:   Executive Director   By:  

/s/ Andrew Sherman

  Name:   Andrew Sherman   Title:   Counsel/Executive Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

PNC BANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

DEERE CREDIT, INC. By:  

 

Name:  

 

Title:  

 

BEAR STEARNS CORPORATE LENDING INC. By:  

/s/ Victor F. Bulzacchelli

Name:   Victor F. Bulzacchelli Title:   Vice President